              Case 1:15-cr-00348-ERK Document 168 Filed 08/16/19 Page 1 of 7 PageID #: 2025
*'           (Rev. 11/16)   Judgment in a Criminal Case
     ' \                    Sheet 1



                                              United States District Court
                                                           Eastern District of New York

                  UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                       V.


                               FELIX ROJAS                                           Case Number: 15CR348

                                                                                     USM Number: 81210-053

                                                                                      DONNA NEWMAN
                                                                                     Defendant's Attorney
     THE DEFENDANT:

     Si pleaded guilty to count(s)        1, 17 OF SPSDG INDICTMENT

 □ pleaded nolo eontendere to count(s)
       which was accepted by the court.
 □ was found guilty on count(s)
       after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title «fe Section                    Nature of Offense                                                       Offense Ended                Count

     18:1961(1)                        RACKETEERING                                                             11/30/2015                   1

     18:1591(a)(1)                     SEX TRAFFICKING                                                          2/28/2014                    17




           The defendant is sentenced as provided in pages 2 through                     _ of this Judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 □ The defendant has been found not guilty on count(s)
 El Count(s)        RMG                                   □ is      El are dismissed on the motion of the United States.

      •1 • address
 m rnailmg   ordered  that
                   until allthe defendant
                             fines,          mustcosts,
                                    restitution,  notify  thespecial
                                                        and   Unitedassessments
                                                                     States attorney for this
                                                                                 imposed  by district withinare
                                                                                              this judgment 30 fUlly
                                                                                                                days paid.
                                                                                                                     of anyIfchange
                                                                                                                              orderedoftoname, residence,
                                                                                                                                          pay restitution,
 the ueiendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                            1/4/2019
                                                                           Date of Imposition of Judgment



                                                                           S/Edward R. Korman
                                                                           Signature of Judge




                                                                            EDWARD R. KORMAN, USDJ
                                                                           Name and Title of Judge




                                                                           Date
                                                                                                11
           Case 1:15-cr-00348-ERK Document 168 Filed 08/16/19 Page 2 of 7 PageID #: 2026
AO 245B (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                    Judgment — Page          of
DEFENDANT: FELIX ROJAS
CASE NUMBER: 15CR348


                                                           IMPRISONMENT

           The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a total
term of:

  THREE HUNDRED (300) MONTHS.




    □ The court makes the following recommendations to the Bureau of Prisons:




    IZI The defendant is remanded to the custody of the United States Marshal.

    □ The defendant shall surrender to the United States Marshal for this district:
         □ at                                    □ a.m.      □ p.m.          on


         □ as notified by the United States Marshal.

    □ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         □ before 2 p.m. on
        □ as notified by the United States Marshal.

        D as notified by the Probation or Pretrial Services Office.


                                                                RETURN

1 have executed this judgment as follows:




        Defendant delivered on                                                         to


                                                  , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL




                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
             Case 1:15-cr-00348-ERK Document 168 Filed 08/16/19 Page 3 of 7 PageID #: 2027
AO 24St3 (Rev. 11/16) Judgment in a Criminal Case
                        Sheet 3 — Supervised Release
                                                                                                          Judgment—Page    o    of
DEFENDANT: FELIX ROJAS
CASE NUMBER: 15CR348
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:             FIVE YEARS.


                                                       MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               □ The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse, (check if applicable)
4.       gj You must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)
5.       □ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901,               as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.       □ You must participate in an approved program for domestic violence, (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
         Case 1:15-cr-00348-ERK Document 168 Filed 08/16/19 Page 4 of 7 PageID #: 2028
 AO 245B (Rev, 11/16)   Judgment in a Criminal Case
                        Sheet 3A — Supervised Release
                                                                                                 Judgment—Page        4        of
 DEFENDANT: FELIX ROJAS
 CASE NUMBER: 15CR348


                                        STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
 1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
 2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
 3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
 4.   You must answer truthfully the questions asked by your probation officer.
 5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
   doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
   you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you arc arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission ofthe court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
          Case 1:15-cr-00348-ERK Document 168 Filed 08/16/19 Page 5 of 7 PageID #: 2029

AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                       Sheet 3B — Supervised Release
                                                                                             Judgment—Page         of
DEFENDANT: FELIX ROJAS
CASE NUMBER: 15CR348


                                     ADDITIONAL SUPERVISED RELEASE TERMS
 - If removed, defendant may not re-enter the United States illegally;
 - The defendant shall cooperate with and abide by all Instructions of immigration authorities;
 - The defendant shall comply with any potential restitution and forfeiture orders;
 - Upon request, the defendant shall provide the U.S. Probation Department with full disclosure of his financial records,
 including co-mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of
 the financial accounts reported and noted within the presentence report, the defendant is prohibited from maintaining
 and/or opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
 business purposes, without the knowledge and approval of the U.S. Probation Department. The defendant shall cooperate
 with the Probation Officer in the investigation of his/her financial dealings and shall provide truthful monthly statements of
 his/her income and expenses. The defendant shall cooperate in the signing of any necessary authorization to release
 information forms permitting the U.S. Probation Department access to his/her financial information and records.
-The defendant shall comply with any applicable state and/or federal sex offender registration requirements, as instructed
by the probation officer, the Bureau of Prisons, or any state offender registration agency in the state where he resides,
 works, or is a student;
            Case 1:15-cr-00348-ERK Document 168 Filed 08/16/19 Page 6 of 7 PageID #: 2030
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page      6     of
DEFENDANT: FELIX ROJAS
CASE NUMBER: 15CR348
                                              CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                  JVTA Assessment*                Fine                      Restitution
TOTALS             $ 200.00                    $                               $                          $ 367,500.00



□ The determination of restitution is deferred until                   . An Amended Judgment in a Criminal Case(A0 245C) will be entered
     after such determination.


^ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Pavee                                Total Loss**                      Restitution Ordered                       Priority or Percentage

 Jane Doe 3                                                      $21,000.00                      $21,000.00

 Jane Doe 5                                                      $29,400.00                      $29,400.00

 Jane Doe 6                                                     $102,900.00                    $102,900.00

 Jane Doe 7                                                      $58,800.00                      $58,800.00

 Jane Doe 8                                                     $155,400.00                    $155,400.00




TOTALS                              $               367,500.00             «              367,500.00

□     Restitution amount ordered pursuant to plea agreement

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      □ the interest requirement is waived for the            □ fine   □ restitution.

      □ the interest requirement for the           □   fine    □ restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109 A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
          Case 1:15-cr-00348-ERK Document 168 Filed 08/16/19 Page 7 of 7 PageID #: 2031
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
   "                   Sheet 5A — Criminal Monetary Penalties

DEFENDANT; FELIX ROJAS                                                                  Judgment-Page —7— of
CASE NUMBER: 15CR348


                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
Joint ans several with the other defendants convicted with trafficking each Jane Doe.
